Case 3:19-cr-00604-PAD-MDM Document 709 Filed 01/28/21 Page 1 of 6




           IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF PUERTO RICO


   UNITED STATES OF AMERICA,
     Plaintiff

   v.                                      CRIM. NO. 19-604-19 (PAD)

   [19] YALEXIS FERNANDEZ-GARCIA,
      Defendant.




                                ORDER

  I.    Introduction
        On September 25, 2019, the grand jury returned a six-count
  indictment charging the defendant, [19] Yalexis Fernández García,
  and forty-nine (49) other individuals, with conspiracy to possess with
  intent to distribute, and possession with intent to distribute, one
  kilogram or more of heroin, 280 grams or more of crack cocaine, five
  kilograms or more of cocaine, and 100 kilograms or more of
  marijuana, all within 1,000 feet of a public housing project, in
  violation of Title 21, United States Code, Sections 841, 846 and 860.
  Defendant Fernández-García was also charged with violating
  Title 18, United States Code, Section 924(c) for possessing a firearm
  in furtherance of a drug trafficking crime (the “Indictment”). See
  Docket No. 3.
        On December 5, 2019, a bail hearing was held before the
  undersigned magistrate judge, during which the government moved
  to detain the defendant pending trial based largely on the
  presumption that the defendant presents a danger to the community
  and a serious risk of flight under 18 U.S.C. § 3142(e)(3)(A) (dealing
  with drugs) and § 3142(e)(3)(B) (dealing with guns).
Case 3:19-cr-00604-PAD-MDM Document 709 Filed 01/28/21 Page 2 of 6
  U.S. v. [19] Yalexis Fernández-García                                  -2-
  Crim. No. 19-604 (PAD)


            After hearing from the parties, the Court noted (1) that this is
  a presumption case, and (2) that the defendant declined to be
  interviewed by the Pretrial Services Officer. As such, the Court
  ordered the defendant detained without bail pending trial finding
  that he failed to present sufficient evidence to rebut the presumption.
  See Docket No. 313.
           Approximately one year later, on December 14, 2020, the
  defendant filed a “Motion for a De Novo Hearing.” See Docket
  No. 638. In his Motion for a De Novo Hearing, the defendant moved
  the Court to re-open his bail hearing based on the fact that at the
  time of his original bail hearing, he was already under the custody of
  the U.S. Bureau of Prisons because he was serving a sentence for an
  unrelated federal conviction. He claims, therefore, that there was no
  possibility of him being granted bail anyway, and thus declined to be
  interviewed by the Pretrial Services Officer. On December 10, 2020,
  however, the defendant completed his sentence in the other federal
  case, and therefore submits now that under the right circumstances
  bail could be a possibility.
           On December 17, 2020, the Court denied defendant’s motion,
  without prejudice, stating that defendant’s “refusal to be interviewed
  makes it highly unlikely the defendant will be able to overcome the
  double presumption that exists in this case (based on drugs and
  guns).” See Docket No. 642.
           On December 28, 2020, the defendant filed a Motion for
  Reconsideration of the Denial for Release on Bail (Docket No. 650),
  and the government opposed. See Docket No. 704. In his Motion for
  Reconsideration, the defendant requests that the Court grant him
  the opportunity to be interviewed by the Pretrial Services Officer
  given that his circumstances have changed substantially since
  December 2019. Then, after being interviewed, the defendant
Case 3:19-cr-00604-PAD-MDM Document 709 Filed 01/28/21 Page 3 of 6
  U.S. v. [19] Yalexis Fernández-García                              -3-
  Crim. No. 19-604 (PAD)


  requests that the Court grant him the opportunity to reopen his bail
  hearing and argue in favor of bail. For the reasons espoused more
  completely below, the Court finds that the completion of his sentence
  constitutes a substantial change in circumstances, and indeed “new
  evidence” not previously known to the defendant at the time of the
  original bail hearing. The Court also finds that such “new evidence”
  does have a material effect on the question of danger to the
  community and risk of flight sufficient to allow for the defendant to
  reopen his bail hearing.
  II.      Discussion
           The Bail Reform Act, 18 U.S.C. § 3142, governs the procedural
  and substantive rules for pretrial detention of defendants. Where
  there is probable cause to believe that a defendant committed certain
  crimes pursuant to 18 U.S.C. § 3142(e), including those involving
  offenses for which a maximum term of imprisonment of 10 years or
  more is prescribed in the Controlled Substances Act (21 U.S.C.§§801-
  904), and offenses under 18 U.S.C. § 924(c), a rebuttable presumption
  arises that no conditions of release “will reasonably assure the
  appearance of the person as required and the safety of any other
  person and the community.” 18 U.S.C. § 3142(e)(3)(E); See U.S. v.
  Rodriguez-Adorno, 606 F. Supp. 2d 232, 234 (D.P.R. 2009) (citing,
  United States v. O’Brien, 895 F.2d 810, 813 (1st Cir. 1990)).
           To rebut the presumption, the defendant must produce “some
  evidence” to the contrary. O’Brien, 895 F.2d at 815 (citing United
  States v. Jessup, 757 F.2d 378, 381 (1st Cir.1985) (overruled on other
  grounds)); United States v. Dillon, 938 F.2d 1412, 1416 (1st Cir.1991)
  (internal citations omitted). Nevertheless, the presumption remains
  in effect even when a defendant brings evidence forward in rebuttal.
  The evidence brought by the defendant merely serves as evidentiary
  weight to be considered by the court when determining the
Case 3:19-cr-00604-PAD-MDM Document 709 Filed 01/28/21 Page 4 of 6
  U.S. v. [19] Yalexis Fernández-García                              -4-
  Crim. No. 19-604 (PAD)


  defendant’s bail status; the government retains the burden
  throughout the inquiry to prove that no release conditions can
  reasonably assure the defendant’s appearance. Id.; United States v.
  Palmer–Contreras, 835 F.2d 15, 18 (1st Cir. 1987) (per curiam).
           A court may reconsider a detention order at any time prior to
  trial if the judicial officer finds there to be information previously
  unavailable and finds that the new information bears on the
  determination of flight risk and danger to society. 18 U.S.C.
  § 3142(f)(2)(B) (emphasis added); Rodriguez-Adorno, 606 F. Supp.2d
  at 234 (citing, Dillon, 938 F.2d at 1415).
           To determine whether pretrial detention is warranted, the
  judicial officer must consider the statutory factors set forth in
  18 U.S.C. § 3142(g): (1) the nature and circumstances of the offense
  charged; (2) the “weight of evidence” against the defendant; (3) the
  history and characteristics of the defendant; and (4) “the nature and
  seriousness of the danger to any person or the community that would
  be posed by [the defendant’s] release.” 18 U.S.C. § 3142(g).
           Many courts have interpreted strictly the statutory provision
  authorizing the reopening of a detention hearing, holding that
  hearings should not be reopened if the evidence proffered was
  available at the time of the hearing. See Dillon, 938 F.2d at 1415
  (affirming district court’s decision not to reopen detention hearing
  based on defendant’s submission of affidavits from witnesses that
  could have been introduced at the original hearing); United States v.
  Hare, 873 F.2d 796, 799 (5th Cir.1989) (affirming district court’s
  decision not to reopen detention hearing based on proffered testimony
  of defendant’s family members and a friend, because the proffered
  information was not new); United States v. Peralta, 849 F.2d 625,
  626–627 (D.C. Cir. 1988) (affirmed a district court decision to reopen
  a detention hearing and detain the defendant on the basis of
Case 3:19-cr-00604-PAD-MDM Document 709 Filed 01/28/21 Page 5 of 6
  U.S. v. [19] Yalexis Fernández-García                                 -5-
  Crim. No. 19-604 (PAD)


  information not available at the initial hearing, to wit, the denial of a
  suppression motion which increased the likelihood of conviction).
           In this case, the Court understands the defendant’s position
  during his initial bail hearing that the question of detention appeared
  to be a foregone conclusion because he was already serving a federal
  sentence. Then, almost exactly one year later, after having witnessed
  delay after delay in proceedings due to the COVID-19 Pandemic, the
  defendant all of a sudden found himself in a very different position
  than before having completed his sentence in the other federal case.
  As a result, it is now possible, technically speaking, for the defendant
  to be granted bail, whereas back in December 2019, it was not. The
  Court understands that the defendant could not have known that his
  pretrial detention, and the case in general, for that matter, would be
  affected by a worldwide pandemic and that his pretrial detention
  would continue past the completion date of his other sentence.
           Accordingly, the Court finds that the completion of his other
  sentence constitutes a substantial change in circumstances and “new
  evidence” sufficient to justify the reopening of the defendant’s bail
  hearing. Of course, the defendant will have to submit to a full pretrial
  services interview before the Court could even be in a position to
  entertain the possibility of granting him bail in this case.
           Accordingly, for the above-mentioned reasons, defendant’s
  Motion for Reconsideration of the Denial for Release on Bail
  (Docket No. 650) is hereby GRANTED. The reopening of
  defendant’s bail hearing is scheduled for Thursday, February
  18, 2021, at 9:30AM.
           In order for that bail hearing to take place, however, the
  defendant, through his attorney, must coordinate a pretrial services
  interview of the defendant with the U.S Probation Office. Defendant
  is advised that the granting of his request to reopen the bail hearing
Case 3:19-cr-00604-PAD-MDM Document 709 Filed 01/28/21 Page 6 of 6
  U.S. v. [19] Yalexis Fernández-García                                   -6-
  Crim. No. 19-604 (PAD)


  does not guarantee that the Court will, in turn, grant him bail.
  Instead, the Court will apply the standards provided by the Bail
  Reform Act as with any presumption-type case like this one.
           IT IS SO ORDERED.
           In San Juan, Puerto Rico, this 28th day of January 2021.



                                          _____________________________
                                          MARSHAL D. MORGAN
                                          UNITED STATES MAGISTRATE JUDGE
                                          DISTRICT OF PUERTO RICO
